' V-

                                         CAUSE NO. 201SCV01978


       DC CIVIL CONSTRUCTION, LLC                            §                 IN THE COUNTY COURT
              Plaintiff,                                     §
                                                             §
                                                             s
                                                                                                  ATLAWN(gof|3
                                                             s                                                     no     -r,—

                                                                                                               O        rn
                                        CAUSE NO. 04-1S.00362-CV


       JAVON P. SMITH                                        §                             IN THE FOURTH
              Appellant,                                     §                        COURT OP APPEALS
                                                             §
       V.

                                                             s
       DC CIVIL CONSTRUCTION, LLC                            s
              Appellee.                                                            SAN ANTONIO, TEXAS

                                                   ORDER


              In accoidance with the Order of die Fourth Court of Appeals dated November 3. 2015, a
       hcatine on the Affidavit of Indigence filed b^ Javan Smith was held onNovember 19,2015 InBerar
       Countj- Court atLaw, Number Tluee, the Honorable David Rodriguez, Presiding.

              Javan Smith appeared inperson. Pro Sc. DC Civil Construcdon, LLC appeared by Robert N.
       Ray,attorney at law.

                                                       I.


              The Court finds that Javan Smith filed one (1) affidavit ofindigence in the Justice Court of
       Precinct Three, BexatCounty, Texas.

                                                       II.


              TIic Court finds that the same affidavitstated in I. above was also filedbyJavan Smithin the
       fourth Court of Appeals.                                                                                                    OJ

                                                                                                                                   _j
                                                                                                                                   -w
                                                      III.                                                                         C3 i

                                                                                                                                   a

                                                                                                                                   y of tho original on file anti of recordIn myofflco.
                                                                 ArreSTl-llJ:



                                                                                              KiCi«
                                                                                     UNPi'C




                                                                                          DEPUTY
                                                         IV.


                  After being duly sworn, Javao Smith was allowed to testify as to economic status and was
           cioss-examined by counsel.                                                                                              r«sJ
                                                                                                                                   _j
                                                                                                                                          I

                  After considecng tlie testimony of Javen Smith, the Court finds that there is insufficient                       C3I
                                                                                                                                   o
           evidence thatjavan Smith is indigent and that the contestof indigence is sustained.
                                                                                                                                   o-



                  SIGNED this X day of A ^ 6^                                     ,2015.




                                                               JUDGE PRESIDING




-'rW . ft
                                                                      SIAlc                       t' C..-
; =?;»             ^—r ' e> '                                         CERTIFIED COPT CERnFlCATE
                                                                      TTw page to wWch this cerlKeata Is nnwd            t;:;,-3
Co    ♦.   V        \ -^ • r '                                        t>»en lawhiKy altered <0 redadconralflntisl pssonsi
                                                                      Intomintion but Is othnrwiae a full, tree and correct
                                                                      eony of Ihe originalon file and of tocord in myofUcn.
     Siv**.                                                           ATTESTED;

      •-/POIP''"
                                                                                                KiCKHqFF
                                                                                                CLERK
                                                                                                            TEXAS


                                                                                             DGPUTY